DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 01/30/2022.
Claims 1-32 are pending and allowed in this action.

Prior Art consideration

1. 	(US 2017/0201911 A1), published to Ng et al., published on Jul. 13, 2017, discloses --- the UE 910 may store information identifying a quantity of consecutive failures of the VOLTE service based on monitoring call attempts performed by the UE 910, and may determine that the quantity of consecutive failures exceeds a threshold. In some aspects, the threshold quantity of failures may relate to the UE 910 failing to perform a voice call via the VoLTE service. For example, UE 910 may attempt a voice call via the VoLTE service, and may fail to perform the voice call via the VoLTE service of a VoLTE mode provided by a cell (e.g., which may include one or more of the eNBs 106, 108 or the access point 130 of FIG. 1, the eNBs 204, 208 of FIG. 2, the eNB 610 of FIG. 6, the eNB 724 of FIG. 7, first eNB 920 of FIG. 9, etc.). (see par. 0089).
2.	 (US 2009/0247137 A1), published to Awad, on Oct. 1, 2009, discloses --- potential call drop indicator (see title) wherein a mobile device is notified by a wireless network highly likely call drops or service loses determined from location history of the
device (see abstract). But, these reference, particularly the first one, I. e., Ng et al.), although considered close to the invention, do not disclose or fairly teach/suggest the feature indicated/provided below as the reason for allowance. 

EXAMINER’S AMENDMENT


The application has been amended as follows: 
in claim 1, on line 16, change "call setup recovery" into --- the call setup recovery ---.
 in claim 11, on line 9, change "RBSs comprises" into --- RBSs comprise ---. 
in claim 11, on line 20, change "call setup recovery" into --- the call setup recovery ---.
 in claim 12, on line 5, change "RBSs comprises" into --- RBSs comprise ---.
in claim 12, on line 17, change "call setup recovery" into --- the call setup recovery ---.
 in claim 13, on line 5, change "RBSs comprises" into --- RBSs comprise ---. 
in claim 13, on line 11, change "an RBS providing" into --- the RBS providing ---. in claim 13, on line 15, change "call setup recovery" into --- the call setup recovery ---.
 in claim 18, on line 4, change "call setup recovery" into --- the call setup recovery ---. 
in claim 20, on line 3, change "cell recovery" into --- call recovery ---.
in claim 23, on line 1, change "comprising" into --- comprising: ---. 
in claim 24, on line 10, change "RBSs comprises" into --- RBSs comprise ---.

in claim 25, on line 5, change "RBSs comprises" into --- RBSs comprise ---. 
in claim 25, on line 11, "an RBS providing" into --- the RBS providing ---. 
in claim 25, on line 16, change "call setup recovery" into --- the call setup recovery ---.
 in claim 26, on line 5, change "RBSs comprises" into --- RBSs comprise ---.
 in claim 26, on line 8, change "an RBS providing" into --- the RBS providing ---. in claim 26, on line 17 change "call setup recovery" into --- the call setup recovery ---. 
in claim 27, on line 3, change "successful cell recovery" into --- successful call recovery ---.
in claim 31, on line 9, change "RBSs comprises" into --- RBSs comprise ---. 
in claim 31, on lines 17-18, change "call setup recovery" into --- the call setup recovery ---.
in claim 32, on line 5, change "RBSs comprises" into --- RBSs comprise ---. 
in claim 32, on line 17, change "call setup recovery" into --- the call setup recovery ---. 
Allowable Subject Matter

Claims 1-32 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest a technique of call setup failure recovery involving two radio cells (base stations) wherein one of the cells is used as a default cell and wherein a call setup is attempted in one of the cells and when a successive failure is met, a report is sent to an operational support system, as recited in or within the context of, particularly, claims 1, 11-13, 24-26, 31 and 32.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is
available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/MELESS N ZEWDU/
3/14/2022